Citation Nr: 0704373	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  01-04 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic 
post-operative colon cancer residuals including right 
hemicolectomy residuals.  

2.  Entitlement to an effective date earlier than January 8, 
2001, for the award of service connection for right knee 
anterior cruciate ligament deficiency.  

3.  Entitlement to an increased (initial) rating for right 
knee anterior cruciate ligament deficiency, now rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that determined that new and material 
evidence had not been received to reopen the veteran's claims 
for service connection for a chronic right knee disorder and 
for colon cancer and that denied service connection for a 
chronic neck disorder claimed as secondary to Agent Orange 
exposure and for chronic hypertension claimed as secondary to 
Agent Orange exposure.  In July 2001, the veteran reported 
that he had moved to California.  The veteran's claims files 
were subsequently transferred to the San Diego, California, 
RO.  

In November 2001, the Board determined that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for a chronic right knee disorder and 
remanded the issues of whether new and material evidence had 
been received to reopen the claim for service connection for 
colon cancer and his claims for service connection for a 
chronic right knee disorder, for a chronic neck disorder 
claimed as the result of Agent Orange exposure, and for 
chronic hypertension claimed as the result of Agent Orange 
exposure.  In November 2002, the San Diego RO granted service 
connection and a 10 percent rating for right knee anterior 
cruciate ligament deficiency, effective January 8, 2001.  

In June 2003, the Board determined that new and material 
evidence had been received to reopen the claim for service 
connection for colon cancer; denied service connection for a 
chronic neck disorder claimed as secondary to Agent Orange 
exposure and for chronic hypertension claimed as secondary to 
Agent Orange exposure residuals; and remanded the issues of 
service connection for colon cancer, an effective date prior 
to January 8, 2001, for the award of service connection for 
right knee anterior cruciate ligament deficiency, and an 
initial rating higher than 10 percent for that disability.  

In May 2006, the veteran testified before the Board at a 
hearing held at the Muskogee, Oklahoma, RO.  

The issues of the veteran's entitlement to an effective date 
prior to January 8, 2001, for the award of service connection 
for right anterior cruciate ligament deficiency and an 
initial evaluation in excess of 10 percent for his right knee 
anterior cruciate ligament deficiency are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  

At the May 2006 Board hearing, the veteran informally raised 
a claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Therefore, the Board refers this issue to the RO 
for action, as appropriate.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
October 1970 to July 1971.  

2.  Chronic post-operative colon cancer residuals including 
right hemicolectomy residuals have been shown to have 
originated as a result of the veteran's presumed Agent Orange 
exposure while in the Republic of Vietnam.  





CONCLUSION OF LAW

Chronic post-operative colon cancer residuals including right 
hemicolectomy residuals were incurred during wartime service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent letters to the veteran in February 2002, February 
2004, March 2005, and May 2006 that informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of both an 
evaluation and effective date of an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  

The Board finds that even if there is a defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  Indeed, at the 
May 2006 hearing, the Board attempted to elicit evidence 
regarding the veteran's disabilities and all treatment.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last RO 
adjudication here.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
Thus, there has been no prejudice to the veteran, and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant. 

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  

Notwithstanding any deficient notice given the veteran, there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision as to the issue of service 
connection for chronic post-operative colon cancer residuals 
claimed as the result of Agent Orange exposure given the 
favorable resolution below.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board now turns to the merits of this claim.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and a malignant tumor becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2006) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records make no reference to 
colon cancer or other chronic colon disability.  The 
veteran's service personnel records indicate that he served 
with the Army in the Republic of Vietnam from October 1970 to 
July 1971.  Service connection for diabetes mellitus 
associated with herbicide exposure has been established.  

A March 1988 VA hospital summary and associated clinical 
documentation reflect that the veteran was diagnosed with 
adenoma carcinoma of the colon and subsequently underwent a 
right hemicolectomy.  

A March 2000 written statement from H. Ahmed, M.D., notes the 
veteran's prior surgery for adenocarcinoma of the right 
colon.  The doctor opined that:

He has a history of exposure to Agent 
Orange.  Several tumors are associated in 
an increased evidence in persons that 
have been exposed to Agent Orange.  It is 
possible that he may have had an 
increased propensity to malignancy due to 
the exposure to Agent Orange.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
served in the Republic of Vietnam.  Service connection has 
been established for diabetes mellitus secondary to his 
presumed Agent Orange exposure.  Dr. Ahmed has opined that 
the veteran's presumed Agent Orange exposure caused a 
possible "increased propensity to malignancy."  Given Dr. 
Ahmed's opinion and in the absence of any competent medical 
evidence to the contrary, the Board concludes that service 
connection is warranted for chronic post-operative colon 
cancer residuals including right hemicolectomy residuals.  In 
granting this award, the Board has applied the "benefit-of-
the-doubt" rule.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for chronic post-operative colon cancer 
residuals including right hemicolectomy residuals is granted.  


REMAND

The veteran asserts on appeal that the record supports 
assignment of an effective date in the 1970's for the award 
of service connection for his right anterior cruciate 
ligament deficiency and an initial evaluation of at least 40 
percent for that disability.  He contends that he had 
continuously pursued his claim for service connection for a 
chronic right knee disorder.  

In reviewing the transcript of the May 2006 Board hearing, 
the Board notes that the veteran testified that his permanent 
residence was located in California and that he was only 
temporarily in Oklahoma for purposes of attending the hearing 
before the Board.  It is not evident that the veteran's 
complete VA clinical documentation pertaining to treatment of 
his right knee, including that provided at VA medical 
facilities in California, has been associated with his claims 
files.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

At the hearing on appeal, the veteran and his spouse 
testified further that his right knee disability was 
symptomatic and significantly impaired his ability to walk 
and to perform household and yard chores.  In essence, they 
indicted that there were changed circumstances in the 
symptoms since the most recent VA examination from September 
2002.  On remand, the veteran will be re-examined to 
determine the current nature and severity of this disability.  

In a November 2001 decision, the Board had determined that 
the December 1997 rating decision denying the veteran's 
initial claim for service connection for a chronic right knee 
disorder was final and that new and material evidence had 
been received to reopen the veteran's claim.  In a September 
2004 statement of the case issued to the veteran and his 
accredited representative, the San Diego RO determined that:

VA Form 21-526 shows you originally filed 
a claim for anterior cruciate ligament 
deficiency, right knee on August 7, 1987.  
Rating Decision dated 12-10-87, had 
denied your claim for anterior cruciate 
ligament deficiency.  You were notified 
of that decision on February 17, 1988 and 
provided with appeals rights.  You did 
not appeal for that decision and it 
became final on February 17, 1989.  

We received a new and material evidence 
to reopen your claim for anterior 
cruciate ligament deficiency, right knee 
on January 8, 2001.  Rating Decision 
dated November 13, 2002, granted service 
connection for anterior cruciate ligament 
deficiency, right knee on January 8, 
2001, the date your claim was reopened.  

In reviewing the record, the Board notes that in March 1989, 
the RO received the veteran's informal application to reopen 
his claim for service connection for a chronic right knee 
disorder.  A May 1989 RO decision conveyed that 
"jurisdiction as to service connection for a right knee 
injury is declined as no new and material evidence, allowing 
reconsideration, has been furnished."  In August 1989, the 
RO determined that new and material evidence had not been 
received and denied the veteran's application to reopen his 
claim for service connection for a chronic right knee 
disorder.  The veteran was provided with a VA Form 1-4107 
(Notice of Procedural and Appellate Rights).  Neither the 
Board's November 2001 decision nor the RO's determinations 
during the pendency of the instant appeal discuss either the 
veteran's March 1989 application or the August 1989 RO 
determination.  Therefore, the RO must readjudicate the issue 
of the veteran's entitlement to an effective date prior to 
January 8, 2001, for the award of service connection for 
right knee anterior cruciate ligament deficiency with express 
consideration of the veteran's March 1989 application to 
reopen and the associated August 1989 RO determination 
denying the application.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Evans v. Brown, 9 Vet App 273, 283 (1996).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his 
service-connected right knee disability 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Obtain copies of all VA clinical 
records pertaining to treatment of the 
veteran's right knee disability since 
February 2005.  

3.  Then schedule the veteran for an 
examination to determine the current 
nature and severity of his right knee 
anterior cruciate ligament deficiency.  
Provide the claims folder to the 
examiner.    

4.  Then readjudicate the claims for an 
effective date earlier than January 8, 
2001, for the award of service connection 
for right knee anterior cruciate ligament 
deficiency; and for an increased 
(initial) rating for the service-
connected right knee anterior cruciate 
ligament deficiency (now rated 10 percent 
disabling).  If either decision remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then return the 
case to the Board for its review, as 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


